Name: 2011/816/EU: Decision of the European Central Bank of 1Ã December 2011 on the approval of the volume of coin issuance in 2012 (ECB/2011/21)
 Type: Decision_ENTSCHEID
 Subject Matter: monetary economics;  monetary relations
 Date Published: 2011-12-07

 7.12.2011 EN Official Journal of the European Union L 324/37 DECISION OF THE EUROPEAN CENTRAL BANK of 1 December 2011 on the approval of the volume of coin issuance in 2012 (ECB/2011/21) (2011/816/EU) THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 128(2) thereof, Whereas: (1) The European Central Bank (ECB) has the exclusive right from 1 January 1999 to approve the volume of coins issued by the Member States whose currency is the euro. (2) The Member States whose currency is the euro have submitted to the ECB for approval their estimates of the volume of euro coins to be issued in 2012, supplemented by explanatory notes on the forecasting methodology, HAS ADOPTED THIS DECISION: Article 1 Approval of the volume of euro coins to be issued in 2012 The ECB hereby approves the volume of euro coins to be issued by the Member States whose currency is the euro in 2012 as described in the following table: (EUR million) Issuance of coins intended for circulation and issuance of collector coins (not intended for circulation) in 2012 Belgium 196,0 Germany 668,0 Estonia 12,7 Ireland 31,2 Greece 25,4 Spain 250,0 France 310,0 Italy 128,4 Cyprus 13,1 Luxembourg 35,0 Malta 10,5 Netherlands 63,8 Austria 264,0 Portugal 28,5 Slovenia 26,0 Slovakia 32,2 Finland 60,0 Article 2 Final provision This Decision is addressed to the Member States whose currency is the euro. Done at Frankfurt am Main, 1 December 2011. The President of the ECB Mario DRAGHI